Former decision in the above cause (270 App. Div. 79) is modified, on the court’s own motion, to read as follows: Judgment reversed on the law and the facts and the complaint dismissed, with costs. Opinion by Brewster, J. All concur. The following findings of fact and conclusions of law as made and found by the court below are reversed and annulled, viz.: Findings of fact numbers 16, 17, 19, 20, 21, 22, 23, 24, 25, 31, 36, 37, 38, 40 and 41; and of law numbers 1 (a), (c), (d) and (e). And the court adopts and finds the following requests to find made by the defendant, viz.: Findings of fact numbers 17, 21, 22, 24, 26, 27, 29, 30, 31, 32, 33, 34, and of law numbers I, II, III and IV.